PER CURIAM
The sole issue in this workmen’s compensation case is the extent of disability. Claimant is a 44-year-old logger who sustained a compensable back injury on August 2, 1973, for which he received conservative treatment. The referee gave him an award equivalent to 40 percent unscheduled permanent partial disability. Being dissatisfied, the claimant appealed to the Workmen’s Compensation Board which raised the award to 60 percent. Being still dissatisfied, he appealed to the circuit court which reduced the award to 40 percent. On appeal to this court claimant contends that he is permanently and totally disabled and, in the alternative, that his disability is far in excess of the circuit court award.
We do not find that claimant is totally disabled. The only close question is whether the circuit court award of 40 percent or the Workmen’s Compensation Board award of 60 percent is more appropriate. There is substantial evidence indicating that the claimant is poorly motivated and malingering. On the other hand, the doctors are agreed that claimant’s injury is such that he should not return to heavy manual labor. This, coupled with the fact that claimant’s abilities, intelligence, education and work experience are very limited, leads us to defer to the expertise of the Workmen’s Compensation Board and reinstate the award made by it.
Reversed.